DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 5-28-21.
	Claims 1-17 are pending in the instant application.
Claims 15 and 16 are withdrawn from consideration as being drawn to a non-elected invention.
Claims 1-14 and 17 have been examined on their merits as set forth below.

Response to Arguments and Amendments
Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim is drawn to nucleic acid molecules, which are products of nature for the reasons set forth in the Office action filed 12-28-2020.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the nucleic acids 
Therefore, the claim of single stranded oligonucleotides amounts to nothing more than obvious derivatives of natural occurring products.  See Watanabe et al (Nature, Vol. 453, pages 539-544 (2008)), describing naturally occurring siRNA clusters (see esp. Figure 3 and text, pages 541-542, Accession No. AB334852).
The claimed invention is directed to minor modifications of naturally occurring nucleic acid molecules, whether isolated or not, that are not patent eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc. (6-13-13).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Quay et al (WO 2008/109454).
Quay et al (WO 2008/109454) teach pharmaceutical compositions comprising antisense and double-stranded nucleic acids comprising a double-stranded region and which antisense strand is complementary to at least 17 bases of a target MASP2 mRNA sequence and a sense strand complementary to the antisense strand, which strands are selected from the group described in Table 1-1 to Table 1-22, which strands optionally comprise 21 or 23 nucleotides in length, which 3’-terminus of the sense strand and the 5’-terminus of the antisense strand optionally form a blunt end or comprise terminal overhangs, which nucleic acid optionally comprises modifications and/or a ligand (see esp. pages 1-7, 11-16, 23-37, claim 26; see also SEQ ID No. 1765, AC# ATN93395 of Quay et al., aligning with the instantly claimed SEQ ID No. 945 of Table 1-1; see also the attached alignment between SEQ ID No. 1765 of Quay and the instantly claimed SEQ ID No. 945).

Claim(s) 1, 2, 7-9, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rigoutsos et al (US 2011/0178283).
Rigoutsos et al (US 2011/0178283) teach pharmaceutical compositions comprising antisense and double-stranded nucleic acids, which antisense strand is complementary to at least 15 bases of a target MASP2 mRNA sequence selected from .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quay et al (WO 2008/109454) and Rigoutsos et al (US 2011/0178283), the combination in view of Dharmacon, Inc. et al (US 2005/0245475).
Quay et al (WO 2008/109454) teach pharmaceutical compositions comprising antisense and double-stranded nucleic acids, which antisense strand is complementary to at least 17 bases of a target MASP2 mRNA sequence selected from the group described in Table 1-1 to Table 1-22, which strands optionally comprise 21 or 23 nucleotides in length, which 3’-terminus of the sense strand and the 5’-terminus of the antisense strand optionally form a blunt end or comprise terminal overhangs, which nucleic acid optionally comprises modifications (see esp. pages 1-7, 11-16, 23-37; see also SEQ ID No. 1765, AC ATN93395 of Quay et al., aligning with the instantly claimed SEQ ID No. 945 of Table 1-1; see also the attached alignment between SEQ ID No. 1765 of Quay and the instantly claimed SEQ ID No. 945).
Rigoutsos et al (US 2011/0178283) teach pharmaceutical compositions comprising antisense and double-stranded nucleic acids, which antisense strand is complementary to at least 15 bases of a target MASP2 mRNA sequence selected from the group described in Table 1-1 to Table 1-22 (See esp. the abstract, ¶¶ 0041, 0091-0094; see also the attached alignment between SEQ ID No. 493655 of Rigoutsos and the instantly claimed SEQ ID No. 1032 (Table I-3 of the instant specification).
The primary references do not teach the addition of a ligand to the siRNA or dsRNA constructs.

It would have been obvious to incorporate 2’-modifications and attach a ligand to the instantly claimed oligonucleotides previously disclosed by Rigoutsos  and Quan because these modifications were well known in the art at the time of filing the instant invention, as illustrated in the teachings of Dharmacon.  One would have been motivated to do so because these modifications and including the attachments of ligands were known to enhance stability, cellular uptake and target binding.  And one of ordinary skill in the art would have reasonably expected that these modifications and the attachment of a ligand would provide enhanced stability, cell uptake and target binding.
For these reasons, the instant invention would have been obvious to one of ordinary skill at the time of filing.

Allowable Subject Matter
SEQ ID No. 2451 appears free of the prior art searched and of record.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
7-22-21
/JANE J ZARA/Primary Examiner, Art Unit 1635